                 Case 3:19-cv-05541-BHS Document 25 Filed 02/12/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     SIDNEY ALBERT POTTS,                              CASE NO. C19-5541 BHS
 8
                              Petitioner,              ORDER TO SHOW CAUSE
 9          v.

10   MIKE OBENLAND,

11                            Respondent.

12

13          This matter comes before the Court on Petitioner Sidney Potts’ amended petition

14   for writ of habeas corpus. Dkt. 12.

15          The Court has been advised by staff at Monroe Correctional Complex that Mr.

16   Potts passed away on January 21, 2021. The petition for a writ of habeas corpus should

17   be dismissed as moot if Mr. Potts has in fact passed away. See, e.g., Griffey v. Lindsey,

18   349 F.3d 1157 (9th Cir. 2003); Germino v. Marshall, No. CIV S-08-3010, 2010 WL

19   5393907, at *1 (E.D. Cal. Dec. 21, 2010) (“I[n] these habeas proceedings the relief

20   sought, i.e., petitioner’s immediate release from custody, is unique to the petitioner

21   himself and cannot be transferred.”); Pennewell v. Carey, No. 2:06-cv-0598 JKS EFB,

22   2008 WL 1860166, at * 1 (E.D. Cal. Apr. 23, 2008) (citing Fed. R. Civ. P. 25(a)) (“In


     ORDER - 1
              Case 3:19-cv-05541-BHS Document 25 Filed 02/12/21 Page 2 of 2




 1   other words, the claims [are] extinguished upon [a] petitioner’s death and no party can be

 2   substituted for him.”).

 3          Therefore, the Respondent is ordered to show cause, no later than February 24,

 4   2021, as to why this action should not be dismissed as moot pursuant to the above

 5   authority.

 6          IT IS SO ORDERED.

 7          Dated this 12th day of February, 2021.

 8

 9

10
                                              ABENJAMIN H. SETTLE
                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
